

EXHIBIT 10.49
NAVISTAR INTERNATIONAL CORPORATION


RESTORATION STOCK OPTION AWARD AGREEMENT
NAVISTAR INTERNATIONAL CORPORATION
2004 PERFORMANCE INCENTIVE PLAN


OPTIONEE:
ADDRESS:


SOCIAL SECURITY NUMBER:


ORIGINAL OPTION
GRANT DATE:
SHARES EXERCISED:
SHARES RESTRICTED:
RESTRICTION ENDS:


RESTORATION OPTION
EXERCISE PRICE PER SHARE:
DATE OF GRANT:
NUMBER OF OPTIONS:
EXERCISABLE ON: [six months or if sooner one month before expiration of original
term]
EXPIRATION DATE: [ term of original option]


This is an award agreement (the "Award Agreement") between Navistar
International Corporation, a Delaware corporation (the "Corporation"), and the
individual named above (the "Optionee"). The Corporation hereby grants to the
Optionee the right and option (this "Option") to purchase all or any part of an
aggregate of the above-stated number of shares of Common Stock of the
Corporation on the terms and conditions of the Corporation’s 2004 Performance
Incentive Plan approved by the shareholders February 17, 2004, as amended from
to time, (the "Plan") and, further subject to the Restoration Stock Option
Agreement Supplement which is attached to hereto (the "Supplement").


Subject to the terms and conditions of this Award Agreement, this Option is
exercisable on or after the date set forth above; provided, however, that this
Option shall expire on the Expiration Date set forth above and must be
exercised, if at all, on or before the Expiration Date except as otherwise
provided in the Supplement.


The Corporation and the Optionee hereby agree to the terms and conditions of
this Award Agreement and have executed it as of the Date of Grant set forth
above.


NAVISTAR INTERNATIONAL CORPORATION




By:_______________________________
Daniel C. Ustian
Chairman, President and Chief
Executive Officer




Attest:
____________________________
Assistant Secretary




___________________________________
Optionee








E-79
